Citation Nr: 0738096	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  03-29 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for a claimed right 
shoulder disorder.  

2.  Entitlement to service connection for claimed sinusitis.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1966 to April 
1968 and from March 1970 to August 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision issued 
by the RO.  

The Board remanded this appeal back to the RO in March 2007 
for further development of the record.  


FINDINGS OF FACT

1.  The veteran currently is not shown to have a chronic 
right shoulder condition that had its clinical onset during 
service or that is due to an episode of dislocation or other 
injury or incident of his periods of active service.  

2.  The veteran currently is not shown to have chronic 
sinusitis that had its clinical onset during service or that 
is due to an event or incident of his periods of active 
service.  


CONCLUSIONS OF LAW

1.  The veteran does have a right shoulder disability due to 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303 
(2007).

2.  The veteran does not have a sinus disability due to 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran.  There is no indication from the 
record of additional medical treatment for which the RO has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  

In the March 2007 remand, the Board directed the RO to 
schedule the veteran for examinations to determine if the 
claimed right shoulder disorder and sinusitis were 
etiologically related to his service.  The veteran was 
notified that he was scheduled for such examinations, but he 
failed to report without explanation.  

Accordingly, in light of the veteran's failure to cooperate 
with the VA's efforts to assist him with the factual 
development of his claim, no further effort will be expended 
to assist the veteran in this regard.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in a March 2007 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

In Mayfield v. Nicholson, 07-7130 (Fed. Cir. September 17, 
2007), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) reaffirmed principles set forth in 
earlier Federal Circuit and United States Court of Appeals 
for Veterans Claims (Court) cases in regard to the necessity 
of both a specific VCAA notification letter and an 
adjudication of the claim following that letter.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  

At the same time, the VCAA notification does not require an 
analysis of the evidence already contained in the record and 
any inadequacies of such evidence, as that would constitute a 
preadjudication inconsistent with applicable law.   

The VCAA letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of 
the Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.  

Here, the noted VCAA letter was issued subsequent to the 
appealed January 2003 rating decision.  However, the RO 
readjudicated the appeal in a June 2007 Supplemental 
Statement of the Case.  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In the March 2007 VCAA letter 
the RO notified the veteran of the evidence necessary to 
establish both disability ratings and effective dates in 
compliance with these requirements.  Id.   

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

During service, the veteran was seen for complaints of right 
shoulder pain on multiple occasions, including December 1966, 
July 1967, January 1973 and December 1974.  His February 1968 
and August 1975 separation examination reports contained no 
notations indicating complaints or symptoms pertaining to his 
right shoulder.  

Also during service, the veteran was seen for complaints of 
sinus problems in January 1973, August 1974 and November 
1974.  The January 1973 record indicated that the veteran 
underwent a septorhinoplasty procedure to clear a nasal 
obstruction.  His February 1968 and August 1975 separation 
examination reports, contained no notations indicating 
complaints or symptoms pertaining to sinus problems.  

Subsequent to service, the VA treatment records document a 
history of complaints of right shoulder and sinus problems.  

During an October 1986 VA examination, the veteran complained 
of having nasal dripping.  The examination was essentially 
negative.  The examiner diagnosed the veteran with residuals 
of chronic sinusitis, but noted there were no clinical 
findings on the examination.  

During the October 1986 examination, the veteran complained 
of having occasional right shoulder pain.  The examination 
revealed normal configuration of both shoulder joints with 
normal range of active and passive motion.  There was no 
swelling, synovial edema, articular effusion or crepitus.  

The left and right cervical brachial plexus were normal in 
all symmetrical positions of both upper extremities.  The 
scapula and clavicle were maintaining symmetrical position.  
The examiner diagnosed the veteran with residuals of old 
injury dislocation of the right shoulder, but noted there 
were no clinical findings on the examination.  

In a November 1986 VA medical record, the veteran complained 
of chronic problems with sinus drainage and congestion.  The 
veteran was diagnosed with right maxillary sinusitis, and the 
X-ray results were consistent with this diagnosis.  In a 
January 1988 VA medical record, the veteran complained of 
having sinus problems with worsening headaches and post nasal 
drip.  

The December 2000 X-ray studies of the paranasal sinuses 
showed no abnormalities at the visualized portions of the 
paranasal sinuses.  There was mild swelling of the nasal 
turbinates on the right.  

From December 2001 to April 2005, the veteran received 
treatment in the VA medical facility for his various 
disabilities.  In a May 2004 record, the veteran complained 
of pain in the right shoulder, neck and arm.  

In this case as noted, the veteran failed to report for his 
scheduled VA examinations.  The Board notes that it is well 
established that the duty to assist is not always a one-way 
street.  A veteran seeking help cannot passively wait for it 
in those circumstances where he may or should have 
information that is essential in obtaining putative 
evidence.  See Wood v. Derwinski, 1 Vet.App. 190, 193 
(1991).  

For the purpose of this decision, the Board will undertake to 
review the veteran's claims on the basis of all the evidence 
of record.  

Based on a review of the evidence of record, the Board finds 
that the veteran is not shown to have current shoulder or 
sinus disability that is due to any event or incident of his 
periods of active service.  

The only evidence of record supporting the veteran's claims 
is his own lay opinion, as indicated in his various lay 
statements.  While the veteran is certainly competent to 
testify as to symptoms capable of lay observation, he has not 
been shown to possess the requisite medical training or 
credentials needed to render a diagnosis or a competent 
opinion as to medical causation.  

Accordingly, his lay opinion does not constitute medical 
evidence and lacks probative value to this extent.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 
142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 
201 (1996).  

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine, however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's 
claims.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).  Accordingly, these claims must be 
denied.  



ORDER

Service connection for a claimed right shoulder disorder is 
denied.  

Service connection for claimed sinusitis is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


